            Case 2:19-cv-00039   ECF No. 1     filed 01/25/19   PageID.1 Page 1 of 11




 1 Joseph H. Harrington

 2 United States Attorney
     Eastern District of Washington
 3 Brian M. Donovan

 4 Assistant United States Attorney
     Post Office Box 1494
 5 Spokane, WA 99210-1494

 6 Telephone: (509) 353-2767

 7                         UNITED STATES DISTRICT COURT
 8                        EASTERN DISTRICT OF WASHINGTON
 9    UNITED STATES OF AMERICA,
10
                                 Plaintiff,
11

12            vs.                                          VERIFIED COMPLAINT FOR
                                                           FORFEITURE IN REM
13
      FOUR FIREARMS FROM VARIOUS
14    MANUFACTURERS, MAKES,
      MODELS AND ASSORTED CALIBERS,
15
      and 431 ROUNDS OF ASSORTED
16    AMMUNITION,
17
      and
18
      $40,950.00 U.S. CURRENCY,
19

20                               Defendants.
21
            Plaintiff, United States of America, by its attorneys, Joseph H. Harrington,
22
     United States Attorney for the Eastern District of Washington, and Brian M. Donovan,
23

24 Assistant United States Attorney, brings this Verified Complaint and alleges the

25
     following in accordance with Supplemental Rule G(2) of the Federal Rules of Civil
26
     Procedure.
27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 1
          Case 2:19-cv-00039    ECF No. 1   filed 01/25/19   PageID.2 Page 2 of 11



                                I. NATURE OF THE ACTION
 1

 2         1.    This is an action to forfeit and condemn to the use and benefit of the
 3
     United States of America multiple firearms and ammunition seized by the Bureau of
 4
     Alcohol, Tobacco, Firearms and Explosives (ATF), pursuant to 18 U.S.C. § 924(d)
 5

 6 and/or 21 U.S.C. § 881(a)(11), for violations of: 18 U.S.C. 922(g)(1), Felon in

 7
     Possession of Firearms and Ammunition; 18 U.S.C. § 922(g)(5)(A), Possession of
 8
     Firearms and Ammunition by an Alien Illegally or Unlawfully Present in the United
 9

10 States; 18 U.S.C. § 924(c)(1)(A)(i), Use, Carry or Possession of a Firearm During and

11
     in Relation to a Drug Trafficking Crime; and pursuant to 21 U.S.C. § 881(a)(11), for
12

13
     violation(s) of 21 U.S.C. § 841(a)(1), Distribution of a Controlled Substance:

14 Methamphetamine; and, United States currency, pursuant to 21 U.S.C. § 881(a)(6), for

15
     violations of 21 U.S.C. § 841, Distribution of a Controlled Substance:
16

17 Methamphetamine.

18                             II. THE DEFENDANT(S) IN REM
19
           2.    The Defendant property consists United States currency, firearms and
20

21 ammunition, described as follows:

22         - $40,950.00 U.S. currency;
23
           - Smith &Wesson Model 13 .38 Special Revolver SN: D178161;
24

25         - Taurus Model Rossi .357 Magnum caliber revolver SN: FZ716659;

26         - Glock Model 23 .40 caliber pistol, SN VGR677;
27
           - Smith & Wesson, model MP Shield, 9mm pistol, SN: HLN 2105;
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 2
          Case 2:19-cv-00039     ECF No. 1    filed 01/25/19   PageID.3 Page 3 of 11



           - 14 rounds of 30-60 Federal ammunition
 1

 2         - 50 rounds of 9mm Blazer ammunition
 3
           - 325 rounds of Federal .22 long rifle ammunition
 4
           - 42 rounds of Remington .22 long rifle ammunition
 5

 6         (hereinafter “Defendant property”.)
 7
                               III. JURISDICTION AND VENUE
 8
           3.     Plaintiff brings this action in rem in its own right to forfeit and condemn
 9

10 the Defendant property. This Court has jurisdiction over an action commenced by the

11
     United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28
12

13
     U.S.C. § 1355(a).

14         4.     This Court has in rem jurisdiction over the Defendant property under 28
15
     U.S.C. § 1355(b). Upon the filing of this Complaint, the Plaintiff requests that the
16

17 Court issue an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the

18 Plaintiff will execute upon the property pursuant to 28 U.S.C. § 1355(d) and

19
     Supplemental Rule G(3)(c).
20

21         5.     Venue is proper in this district pursuant to 28 U.S.C. §1355(b)(1),

22 because the acts or omissions giving rise to the forfeiture occurred in this district.

23

24

25                              IV. BASIS FOR FORFEITURE

26         6.     Plaintiff repeats and realleges each and every allegation set forth in
27
     Paragraphs 1 through 5 above.
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 3
           Case 2:19-cv-00039    ECF No. 1    filed 01/25/19   PageID.4 Page 4 of 11



           7.     18 U.S.C. § 922(g)(1), makes it unlawful for any person who has been
 1

 2 convicted in any court of a crime punishable by imprisonment for a term exceeding

 3
     one year to possess firearms and ammunition.
 4
           8.     18 U.S.C. § 922(g)(5)(A), makes it unlawful for any person who is an
 5

 6 illegal alien to possess firearms and ammunition.

 7
           9.     21 U.S.C. § 841(a)(1), makes it unlawful for any person to possess with
 8
     intent to distribute a controlled substance.
 9

10        10      The Defendant property (firearms and ammunition) is subject to
11
     forfeiture to the United States, pursuant to 18 U.S.C. § 924(d), because it constitutes
12

13
     firearms and ammunition involved in or used in a knowing violation(s) of 18 U.S.C.

14 §§ 922(g)(1), (g)(5)(A); and/or pursuant to 21 U.S.C. § 881(a)(11), because it

15
     constitutes firearms and ammunition used or intended to be used to facilitate
16

17 violation(s) of 21 U.S.C. § 841(a)(1).

18        11.     The Defendant property ($40,595.00 U.S. currency) is subject to
19
     forfeiture to the United States, pursuant to 21 U.S.C. § 881(a)(6), because it represents
20

21 money used or intended to be used to facilitate violation(s) of 21 U.S.C. § 841(a)(1);

22 and/or it represents proceeds or is traceable to proceeds obtained from such violation.

23
                                             V. FACTS
24

25
           12.     On or about September 21, 2018, Bureau of Alcohol, Tobacco, Firearms
26

27 & Explosives (ATF)/Border Patrol – Intelligence (BPI), Task Force Officer/Special

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 4
          Case 2:19-cv-00039    ECF No. 1    filed 01/25/19   PageID.5 Page 5 of 11



     Agent, David R. Steen (TFO Steen), opened an investigation into Alberto BRAVO-
 1

 2 SORIANO for suspected firearm and controlled substance violation(s) based upon his

 3
     review of reports regarding the execution of state search warrants at BRAVO-
 4
     SORIANO’s residence and storage units.
 5

 6         13.    On or about August 27, 2018, Border Patrol obtained an arrest warrant
 7
     for Alberto BRAVO-SORIANO based on a violation of 8 U.S.C. § 1326, Alien in the
 8
     United States After Deportation. United States v. Alberto Bravo-SORIANO, Eastern
 9

10 District of Washington Magistrate Court case number 2:18-MJ-00228-JTR.

11
           14.    On or about August 29, 2018, Border Patrol agents (BPA) and Adams
12

13
     County Sheriff’s Office (ACSO) officers went to BRAVO-SORIANO’s residence

14 located at 2131 West Moon Road, in Othello, Washington, to execute the federal

15
     arrest warrant.
16

17         15.    Upon arrival at the residence, officers knocked on the door and spoke to

18 BRAVO-SORIANO’s wife, Adulfa ROMERO LOPEZ. Officers advised ROMERO

19
     LOPEZ that they needed to speak to BRAVO-SORIANO. He was not at the residence
20

21 when law enforcement first arrived. BRAVO-SORIANO pulled up to the residence in

22 a gray van as officers were talking to ROMERO LOPEZ. After BRAVO-SORIANO

23
     exited the vehicle, BPA Flood arrested him pursuant to the federal arrest warrant.
24

25         16.    BPA Flood read BRAVO-SORIANO his Miranda rights in the Spanish

26 language, as witnessed by ACSO Deputy Yount. BRAVO-SORIANO indicated he

27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 5
          Case 2:19-cv-00039    ECF No. 1    filed 01/25/19   PageID.6 Page 6 of 11



     was willing to speak without a lawyer present, in the presence of both BPA Floods
 1

 2 and ACSO Deputy Yount.

 3
           17.    BPA Lyons then questioned BRAVO-SORIANO, while ACSO Deputy
 4
     Yount translated from the English to Spanish language. BRAVO-SORIANO was
 5

 6 asked about controlled substances located inside the residence. BRAVO-SORIANO

 7
     stated he had methamphetamine and heroin in his dresser drawer, in his bedroom.
 8
           18.    BRAVO-SORIANO remained in the backseat of a patrol vehicle, while
 9

10 ACSO Sergeants Garcia, Solano and Deputies Yount and Phillips entered the

11
     residence with ROMERO-LOPEZ. Deputy Solano reported during the search
12

13
     ROMERO-LOPEZ sat in the living room and at no time restricted or revoked the

14 consent search. ACSO Deputy Phillips found what appeared to be a small amount of

15
     black tar wrapped in tin foil and a small amount of white powdery substance, located
16

17 in a small organizer sitting on top of a dresser in the bedroom. ACSO Phillips used a

18 Narcotics Identification Kit (“NIK”) to test the black tar substance, which tested

19
     presumptively positive for heroin. ACSO Phillips utilized a NIK to test the white
20

21 powdery substance, which tested presumptively positive for cocaine.

22         19.    ACSO Sergeant Garcia applied for and was granted a state search warrant
23
     for the residence. Subsequent to the execute of the state search warrant, several items
24

25 were seized, to include the following:

26         1)     A Black AT&T cellular phone (flip-style), model;
27
           2)     Approximately 128 gross grams of a suspected methamphetamine;
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 6
          Case 2:19-cv-00039      ECF No. 1   filed 01/25/19   PageID.7 Page 7 of 11



           3)     Approximately 29 gross grams of suspected heroin;
 1

 2         4)     Approximately 0.1 gross ounce of suspected cocaine;
 3
           5)     Smith & Wesson, model M&P Shield, 9mm pistol, serial number:
 4
                  HLN2105 (loaded with 14, 9 mm ammunition);
 5

 6         6)     Three scales;
 7
           7)     $31,551.00 in cash; and,
 8
           8)     Keys later determined to belong to Sun Basin Storage.
 9

10         20.    The 9mm pistol was reportedly located in the master bedroom closet next
11
     to an item described as a “tar-like substance”. Additional items found in the master
12

13
     bedroom closet were described as “Tupperware w/ large crystal like substance,”

14 “small baggy w/ crystal like substance,” and “large crystal like substance”.

15
           21.    Both BRAVO-SORIANO and ROMERO-LOPEZ were transported to
16

17 the ACSO substation in Othello, Washington, prior to the execution of the state search

18 warrant.

19
           22.    At the Substation, ACSO Deputy Garcia advised ROMERO-LOPEZ of
20

21 her Miranda rights. ROMERO-LOPEZ indicated she was willing to speak without a

22 lawyer present by signing an ACSO Miranda Rights Card; as witnessed by both

23
     ACSO Deputy Yount and BPA Lyons. ROMERO-LOPEZ initially denied having
24

25 knowledge of BRAVO-SORIANO’s involvement in drug trafficking.

26

27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 7
          Case 2:19-cv-00039   ECF No. 1     filed 01/25/19   PageID.8 Page 8 of 11



           23.   ACSO Sergeant Garcia again advised BRAVO-SORIANO of his
 1

 2 Miranda rights. BRAVO-SORIANO indicated he was willing to speak without a

 3
     lawyer present by signing an ACSO Miranda Rights Card. BRAVO-SORIANO stated
 4
     upon a search of the residence, many items would be found to include:
 5

 6 methamphetamine in a transparent Tupperware plastic container, small bags, and a

 7
     digital scale. BRAVO-SORIANO stated he was a user of both methamphetamine and
 8
     cocaine, because it kept him going when he worked in the fields. BRAVO-SORIANO
 9

10 stated he tries to sell the methamphetamine three ounces at a time, for $250.00 per

11
     ounce. BRAVO-SORIANO stated he sold three ounces of methamphetamine a few
12

13
     weeks prior to Juan Omar GONZALEZ for $750.00. BRAVO-SORIANO stated he

14 made about $2,000.00 per month selling controlled substances.

15
           24.   ACSO Sergeant Garcia then interviewed ROMERO-LOPEZ. During this
16

17 interview, ROMERO-LOPEZ admitting to having knowledge BRAVO-SORIANO

18 had been dealing drugs for a few years.

19
           25.   ACSO Deputy Yount made contact with BRAVO-SORIANO in a Border
20

21 Patrol Vehicle. BRAVO-SORIANO advised he remembered his Miranda rights, and

22 was willing to speak with ACSO Deputy Yount. BRAVO-SORIANO stated he

23
     purchased the pistol two months prior from “Cholio” for $350.00. BRAVO-
24

25 SORIANO stated Cholio told him the pistol was stolen. BRAVO-SORIANO stated he

26 had the pistol for protection.

27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 8
          Case 2:19-cv-00039    ECF No. 1     filed 01/25/19   PageID.9 Page 9 of 11



           26.    Both BRAVO-SORIANO and ROMERO-LOPEZ were transported to
 1

 2 the Spokane Border Patrol Sector for further processing of immigration charges.

 3
           27.    On August 30, 2018, ACSO Deputy Hampton was told by the manager of
 4
     Sun Basin Storage, units 105 and 137 were initially rented to BRAVO-SORIANO, but
 5

 6 were later put in ROMERO-LOPEZ’s name.

 7
           28.    ACSO Deputy Hampton, applied for and was granted a state search
 8
     warrant to search Sun Basin Storage, units 97, 105 and 137.
 9

10         29.    Subsequent to the search of unit 97, several items were seized, to include
11
     the following:
12

13
           -      $40,950.00 U.S. currency;

14         Subsequent to the search of unit 105, several items were seized, to include the
15
     following:
16

17         -      Several rounds of .22 caliber, 9mm, and 30-06 caliber ammunition;

18         -      Approximately 439 gross grams of a suspected heroin;
19
           29.    Subsequent to the search of unit 137, several items were seized, to
20

21 include the following:

22         -      Several rounds of .22 caliber, and .38 caliber ammunition;
23
           -      Rossi, .357 magnum caliber revolver bearing serial number: FZ716659;
24

25         -      Glock, model 23, .40 caliber pistol, bearing serial number: VGR677;

26                                   VI.    CONCLUSION
27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 9
         Case 2:19-cv-00039     ECF No. 1    filed 01/25/19   PageID.10 Page 10 of 11



           WHEREFORE, the Plaintiff requests that the Court issue a warrant of arrest in
 1

 2 rem for the arrest and seizure of the Defendant property described herein; that notice

 3
     of this action be given to all persons who reasonably appear to be potential claimants
 4
     of interests in the property; that the Defendant property be forfeited and condemned to
 5

 6 the United States of America; that the Plaintiff be awarded its costs and disbursements

 7
     in this action; and for such other and further relief as this Court deems proper and just.
 8
           DATED this 25th day of January 2019.
 9

10
                                      Joseph H. Harrington
                                      United States Attorney
11

12
                                      s/Brian M. Donovan
                                      Brian M. Donovan
13                                    Assistant United States Attorney
14
                                         VERIFICATION
15

16
           I, David R. Steen, hereby verify and declare under penalty of perjury that I am a

17 Task Force Officer/Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

18
     Explosives/Border Patrol - Intelligence, in Spokane, Washington, that I have read the
19

20 foregoing Verified Complaint in rem and know the contents thereof, and that the

21 matters contained in the Verified Complaint are true to my own knowledge, except

22
     that those matters herein stated to be alleged on information and belief and as to those
23

24 matters I believe them to be true.

25         The sources of my knowledge and information and the grounds of my belief are
26
     the official files and records of the United States, information supplied to me by other
27

28 law enforcement officers, as well as my investigation of this case, together with
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 10
         Case 2:19-cv-00039      ECF No. 1   filed 01/25/19   PageID.11 Page 11 of 11



                                          VERIFICATION
 1

 2         I, David R. Steen, hereby verify and declare under penalty of perjury that I am a
 3
     Task Force Officer/Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
 4
     Explosives/Border Patrol - Intelligence, in Spokane, Washington, that I have read the
 5

 6 foregoing Verified Complaint in rem and know the contents thereof, and that the
 7
     matters contained in the Verified Complaint are true to my own knowledge, except
 8
     that those matters herein stated to be alleged on information and belief and as to those
 9
1 O matters I believe them to be true.
11
           The sources of my knowledge and information and the grounds of my belief are
12
     the official files and records of the United States, information supplied to me by other
13
14   law enforcement officers, as well as my investigation of this case, together with
15
     others, as a Task Force Officer/Special Agent with the Bureau of Alcohol, Tobacco,
16
17
     Firearms and Explosives/Border Patrol - Intelligence.

18         I hereby verify and declare under penalty of perjury that the foregoing
19
     information is true and correct.
20
21         DATED this?       f
22
23
                                        Davi                 orce Officer/Special Agent
24                                      Bureau        ol, Tobacco, Firearms
                                        and E losives Border Patrol - Intelligence
25

26
27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 12
Case 2:19-cv-00039   ECF No. 1-1   filed 01/25/19   PageID.12 Page 1 of 1
